DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, Variant II in the reply filed on 12 April 2021 is acknowledged.
Claims 3, 8-12 and 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 April 2021.
(Note applicant only indicated claims 8-12 and 15-22 as withdrawn, but claim 3 appears to be directed to Species B, Figs. 7-8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2016/0209874) .
Regarding claim 1:
Choi discloses:
A flexible display apparatus, comprising: 
a glass supporting member including a flat portion (Fig. 7: 110 and 120, where they are glass as per paragraph 57) and a step difference portion overlapping the flat portion (as seen in the figure there is a step difference toward the center in each glass substrate); 
a flexible substrate in the step difference portion of the glass supporting member (e.g., the “stress relief portions” of paragraphs 95-96); and 
a display portion including a plurality of pixels on the glass supporting member and the flexible substrate (paragraph 51).
Regarding claim 4:
Choi discloses: 
wherein the display portion includes a bending display area overlapping the flexible substrate, and first and second flat display areas overlapping the flat portion, wherein the first and second flat display areas are parallel (Figs. 7-9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim et al. (US 2016/0308151).
Regarding claim 2:
Choi discloses a flexible display apparatus as discussed above.
Choi does not disclose:
“wherein the flexible substrate is configured to be folded or unfolded in a curved shape.” 
(As seen in Choi Figs. 7-9 there’s really two flexible substrates 510 and 520. Although each of them are slightly curved when it is folded as seen in Fig. 9 arguably there is not a single “the flexible substrate” that is folded or unfolded in a curved shape).
Kim discloses:
a flexible substrate configured to be folded or unfolded in a curved shape (Fig. 3: 121; paragraph 39).
Or, to put it another way, Choi already discloses two flexible substrates (which Choi calls “stress relief portions”). Kim teaches that there can be a single “stress-neutralizing layer” (paragraph 39) that is continuous over the whole curved area.
One of ordinary skill in the art at the time the application was filed could combine the two stress relief portions of Choi into a single continuous layer, as suggested by Kim, resulting in wherein the flexible substrate is configured to be folded or unfolded in a curved shape.
The rationale is as follows:
Choi and Kim are directed to the same field of art.
Kim suggests a single-part alternative to the two-part stress relief portions of Choi, likewise used in a bending portion of a display. One of ordinary skill could have incorporated this to, e.g., improve performance or simplify manufacturing, with predictable results.

Claim 5-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim, and further in view of Leng et al. (US 2017/0373121).
Regarding claim 5:
Choi in view of Kim discloses:
(Note that claim 5, etc., are not dependent on claim 2. Nonetheless the teaching of Kim as applied to claim 2 will be applied to these claims as well, as follows).
wherein the first supporting portion includes: 
a first flat portion supporting the first flat display area (Choi Fig. 7: 110); 
a first step difference portion at an inner edge area of the first supporting portion, and supporting the first side edge area of the flexible substrate (as shown in Choi Fig. 8, where there is a single “the flexible substrate” extending across the curved area as taught by Kim above); and 
a first glass etching surface on an inner side of the first flat portion (as seen in Choi Fig. 8)
Choi in view of Kim does not disclose wherein the first glass etching surface is
“exposed to a flexible filler.”
Leng teaches:
a flexible filler (Fig. 12: 130; paragraph 111).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Choi in view of Kim the elements taught by Leng.
The rationale is as follows:
Choi, Kim, and Leng are all directed to the same field of art.
Even if the stress relief portions were one continuous section as taught by Kim, there would still be a gap at the bottom of Choi in view of Kim. Leng, in very similar circumstances, teaches such a gap could be filled with a flexible filler, improving the flexibility (e.g., paragraph 112). One of ordinary skill in the art could have included this with predictable results.
Regarding claim 6:
This is the same as claim 5 except the opposite side. Choi in view of Kim and Leng is symmetrical as seen in Choi Fig. 7.
Regarding claim 7:
Choi in view of Kim, and further in view of Leng discloses:
wherein the flexible substrate has a width wider than a width of the filler (as seen in Choi Figs. 7-8, there is a groove inside the glass substrates for the stress relief portion, so it would end up being wider). 
Regarding claim 14:
Choi in view of Kim, and further in view of Leng discloses:
wherein the glass supporting member includes: 
a first supporting portion supporting a first flat display area and a first side edge area of the flexible substrate (Choi Figs. 7-8, where the stress relied portions are a single flexible substrate as taught by Kim); 
a second supporting portion supporting a second flat display area and a second side edge area of the flexible substrate (this is just the opposite side); and 
a flexible filler between the first supporting portion and the second supporting portion, wherein the flexible substrate is between the first supporting portion and the second supporting portion, and overlaps the flexible filler (taught by Leng). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim, and further in view of Leng, and further in view of Han et al. (US 2018/0151644).
Regarding claim 13:
Choi in view of Kim, and further in view of Leng, discloses a flexible display apparatus as discussed in the rejection of claim 5 above.
Choi in view of Kim, and further in view of Leng, does not disclose:
“wherein the first glass etching surface has a curved shape or a tapered shape. “
Han discloses:
wherein an opening has a curved shape or tapered shape (e.g., Fig. 17).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Choi in view of Kim, and further in view of Leng, wherein the first glass etching surface has a curved shape or a tapered shape, as suggested by Han.
The rationale is as follows:
Choi, Kim, Leng, and Han are all directed to the same field of art.
Han teaches that this can improve the feel for the user (paragraph 86). This is a known improvement that one of ordinary skill in the art could have included with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2019/0204872).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694